OFFICE        OF THE AITORNEY     GENERAL   OF TEXAS
                                    AUSTIN
 -c.yIla
  --




Bonorabl~Bwl Ilrittaln
County      Auditor
San ratriolo u6wstr
glnton,Temr                                  "   /---!A




                                                                       I




             “‘l’&ayf&      tlona appear
                                       to h6~e     been obthaed   in
           an    Mml k wmwt,     th8t ls , tbof were not taken
~:       ,\aa  a igdlrldual  petltlon,  but in 8ereral oopfw,
            to the varlou8 wrte of the oamty, aab when filed
            the ecweqziloqplss were attaohed together.
            *A further lrrsgularlty,emldent on the faoe ot
         tiheln6txuwat, lo the faot that mmy of th8 sig-
         natures. such a8 hut3tmndana wife, 8on or dawhtec,
         bar the handwritingof only one xmnber of the
         fklUllP. The numberof signer8 on the pstitlone l#
         lneuffiolentto oonstltute10 per oent of the quali-
         rlsa property taxpaying toter8 unlaeo the irrsgu-
         rarity in algnaturerrjust,mentlonedis oonuldsred
                                                                   468



5,Bmorable Burl Brlttaln,page #a


I        as valid. It appears that there we8 a design
         or scheme used In order to get the ausrlolent
         number O? slgner8,for Iu IIU& In~tanaes the
         pereon olroulatlngthe p8tltlon reque8tsd the
         slmer to alignthe name8 of other member8 or
         thm rtidms.~
            The followingque8tlonahare arisen out ot the above
    rtnte of raatirr,
                   and upon which OUT opinion is requeatedr
I           1. “Whether petitions oiroulated ln reyeral
         parts, rather than as a uult, is a valid petition,
         oven though It was attached together at the time
i

i           2. “(6) Whether a petition showing dealgn, rraud
         or a sohems on it8 faOe, bearfng forged au6 uaauthor-
f        ized elg?laturee
                        Is void?”
I              *(b) Whether the signersmm    and the unauthor-
         ized n-8   ebould be ellmlnated In counting the num-
F-       ber neoesnarpfor 10 per oent, or whether the un-
&        authorizednemes only should be ell&Inated?”
            3. Whether algneremay wIthdraw their nauwu
         after the l;rsltitlon
                            has been rllea, aither by strlk-
    I    ine off their rumis or riling a supplementarypeti-
         tIoa asking t&t their name8 be w5.thdrawnfrom the
    i.   DetitIon?”
          In anewer to your flrstqusotlon, we advlre that in
    r opinion petitIons olroulated In several parts other than
F:!f~a unit, will oonstltute the baels of e valid patltlon In
    B event that eaoh or the several pirta are headed 4th sub-
    antially the same matter,allho? whIoh petition for 6n elso-
    on on tha .sameor ldentloal aueatlon.DrOYided they am
     mw    l-0.Rudd, es 24    63, the Court of Clvll Apyeala
    mild,with rerarence to d queetlon 8Imller to that submitted
    ia the instant g&tie,thet a petition ‘biroulatedin sight
    Darts aud attaohed at the tine of filing oonstltuted,but one
    DWtion.    The same aubjeot matter appearing in the heading
     ’eFiohof the eight parts being the same nnd aubaequently
    riled at the same time wee h6ld euiilolent to authorize the
    Qourtto make the neoesearp orders pursuant thereto.
HonorableBurl Brlttaln,paae #S




        With roierenoe to'your question (a) under 2, we
thinkthat to stata the qua8tlOa la to anmar it, tar the
meson that the law oontemplate8 that a4 petltlonto r0nn
the baa18 of a legal eleotlon rhall be genuine in every
raepeot,and that  ii the authority to whom said petition
la dlraotad datsnnlnsrrit to be a rcheme or a fraud,or
that It beam rorged and unauthorlsedsignaturer, 8uoh de-
termluatlonla not subjaot to oollateralattaok. Thlr
presents more a question or faot than or law, but it 8ecma
elanantarythat if the petition shone deei-, fraud or
eohemeand bears fortpd and unauthorlaedslgnaturse, it ia
void ipso faoto.
           In reply to question (b) of 2, wa advise that we know
 of no &thorlty exlating in the Conmla8lonere~Court to ellml-
 nate irom a patition genuineslgwatureacxfqualiiledproperty
 taxpayingvoter8 ror any purpose, and ow think that the CommIa-
 rlonars'Court rrouldba aotIng olaerlp wlthln its dI8oretlon in
 ellxlnatlngunauthorizednam88 and elgnatureeirom any petition
 presentedto it tar eotlon thereon. Where the oftioar with
 whom It has been filed ha8 authority to hear and datermIne it8
 luiflola~y and validity, his deoif~lon   thereon la rlnal unlearn
 8uohdkolslon bae been fraudulent Or corruptly nmde or pmoured,
 Or tinleas ho has been ullty of an abuse ot dlacretlon. 906
 20 Corpus ilurla,91; a180 State vs. Orave8, 107 lf.E. 1018.
fIt mat be~‘assumad that tha authority to whom apetition~lr
~~diraoted'will  not abuse their discretion nor reaoha deolalon
%predloatedupon fraud, or k&at auoh authority ha8 any desire
$0 eliminatefrom a petition elgnatureeof quatied electors
 k%ltlmatsly plaued thereon*
        We are or the oplnlon that   the algners of a ~patItlOn
8ay withdraw their uamea after the petition has been flled at
Uw time before offioial aotlon thereon has been taloan,and
that the ?mnner,oi aoaotilpllshIng such withdrawal raqulras no
Prtloular foncallty.   In the  aase  of Stats vs. F&apart,I.22
1. E. 99, it was stated that -
        WUuleas provided othcrwlse by statute, olao-
     tors v&o hav& xkgned a petition my withdraw
     their nemee berore offlola aation has bean taken
     thereon."
IonorableBurl Brittain, pee k




lJI0
   to staller effect is the case of Tmtten vs. Banovor,
L2 Ghia     C3tetc,    215;      20 Corpus   Twi8,   95,   wherein   it   wu8
mid :
           *If as a result of tho withdrawal the petl-
       tion fails to aontaln e mquiSlte number of
       nen188It should be di8cis8'30."
              Trusting that the foragoiag sattsfeatorilpanswWs
you!   1nqulry,       we   are   _




CECLS
                                                      .
                  APPROVEDDEC 18, 1940
                    A,